Citation Nr: 1015848	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  96-44 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active military service from June 1967 
to November 1969.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied entitlement to service 
connection for asthma.  

In September 2003 and January 2008 the Board remanded the 
claim for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
United States Court of Appeals for Veterans Claims (the 
Court), are applicable to this matter.  The AMC notified the 
Veteran of the information and evidence needed to 
substantiate his claim for service connection in 
correspondence dated in June 2004 and March 2008.  The latter 
correspondence included notification of how VA determines the 
disability rating and effective dated when a disability is 
found to be connected to service.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

The Court has held that a remand by the Board confers on the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The Court in Stegall has indicated, moreover, that if the 
Board proceeds with final disposition of an appeal, and the 
remand orders have not been complied with, the Board itself 
errs in failing to ensure compliance.  Stegall, 11 Vet. App. 
at 271.  Thus, while the Board regrets the additional delay 
in this case, the case must be returned to the AMC/RO to 
provide the Veteran with an adequate VA examination and 
medical opinion.

In January 2008 the Board remanded the claim to provide the 
Veteran with a VA pulmonary examination with the purpose of 
determining the etiology of his current asthma disability.  
The examiner was instructed to obtain a comprehensive 
pulmonary history consisting of occupational and recreational 
exposure to allergens causing asthma, including any history 
of smoking, in order that the physician is presented with a 
complete record of the Veteran's exposure to any triggers 
resulting in asthma.  He was also instructed to thoroughly 
discuss the Veteran's exposure to dust and toxins through his 
employment and recreational activities in relation to the 
etiology of his asthma.  Finally, he was instructed to 
address the length of time between the end of the Veteran's 
active duty in November 1969 and the first diagnosis of 
exercise-induced asthma in 1980.  The Board requested 
sustainable reasons and bases to be provided for any opinion 
rendered.

Unfortunately, the April 2009 VA pulmonary examination was 
inadequate for deciding the Veteran's claim for several 
reasons.  First, the pulmonologist did not obtain a 
comprehensive occupational and recreational history of 
exposure to allergens, including dust, tobacco smoke, or 
toxins.  Second, the only exposure the examiner discussed in 
rendering an opinion was in-service exposure to Agent Orange 
and other herbicides; he opined that although Agent Orange is 
not very well known to cause asthma, herbicides are well 
known to cause pulmonary toxicity, and the fact that the 
Veteran had no problems before he entered the Army and his 
problems started after exposure to herbicides and Agent 
Orange, makes it likely that his asthma is related to that.  
Records in the claims folder showed that after separation the 
Veteran worked until 1988 in several capacities, including a 
shoe factory, textile mill, and in farming and carpentry 
industries.  The examiner did not discuss exposure to dust, 
chemicals, or other allergens in these work capacities.  
Similarly, he provided insufficient information to support 
his conclusion that the Veteran's asthma was caused by 
pulmonary toxicity from herbicide exposure during service, 
particularly given the fact that service treatment records 
were silent for any pulmonary pathology.  For example, he did 
not specify which signs or symptoms led him to believe that 
the Veteran had pulmonary toxicity; he did not rule out side 
effects from any medicinal drugs, which appears to be a 
common cause of pulmonary toxicity; he did not indicate or 
explain that pulmonary toxicity causes asthma; and his 
conclusion appears to contradict the earliest medical 
evidence of record in 1980 that the Veteran experiences 
asthma with exercise.

Third, the examiner stated that asthma and pulmonary symptoms 
can manifest within days to months of large and ongoing 
exposures to herbicides, but he did not adequately address 
the time between separation from service in 1969 and the 
first evidence of record of any complaints of asthma symptoms 
(wheezing) in August 1980.  Instead, he accepted the 
Veteran's statement that he was diagnosed with asthma at 
Haywood Hospital in 1970 and that those records no longer 
existed; he opined that it was more than 50 percent possible 
that he Veteran had mild asthma for many years that became 
worse in 1980.  In fact, private treatment records from Hot 
Springs Health Program dated in August and September 1980 
reflected no prior complaints or treatment for asthma or 
wheezing, and the Veteran stated that he had experienced 
wheezing with exercise for the past three years [since 1977].  
The examiner did not address these records or the fact that 
the Veteran reported no symptoms of asthma prior to 1977.  In 
addition, the examiner's acceptance of the Veteran's 
assertion that he was first treated at Haywood Hospital in 
1970 demonstrates that his review of the claims folder was 
inadequate.  A September 1983 Haywood Hospital report 
indicated that it was the Veteran's first admission. 

Finally, the April 2009 examination report is inadequate 
because it is nearly identical to the VA examination report 
prepared by the same pulmonologist in May 2007.  For example, 
in both reports the examiner indicated that he "reviewed the 
claim[s] folder pretty extensively."  Also, the "chief 
complaint," "past medical history," and "social history" 
sections of each report were exactly the same.  The 
assessment in each report was also identical with some slight 
changes.  In May 2007 the examiner concluded that because the 
Veteran had no problems prior to service and had problems 
after exposure to Agent Orange and herbicides, it "makes you 
wonder whether this asthma is related to that."  In the 
April 2009 report, he opined that it was "likely that his 
asthma is related to that."  In May 2007 he concluded that 
he "[felt] that it is possible that his asthma is related to 
the herbicide exposures during that period."  In April 2009 
he concluded that he "[felt] that it is more than 50 percent 
likely that his asthma is related to the herbicide exposures 
during that period."  The latter opinion added that the 
Veteran insisted that his asthma was diagnosed in 1970, that 
Haywood Hospital records from that period were no longer 
available, and that he could not disprove that the Veteran 
was diagnosed with asthma in 1970.  Therefore, he believed 
that it was more than 50 percent possible that he had mild 
asthma for many years that became worse in 1980.  The Board 
finds that the examiner disregarded the January 2008 remand 
instructions as demonstrated by the April 2009 examination 
report; therefore, the case must be returned for a VA 
pulmonary examination and medical opinion to be performed by 
physician familiar with pulmonary and/or respiratory 
disorders.

Prior to scheduling the Veteran for a VA pulmonary 
examination, the AMC/RO should verify his exact dates of 
service in Vietnam.  This information must be placed in the 
claims folder because it may be relevant to the physician 
performing the examination and rendering a medical opinion.

For the benefit of the examining physician on remand, the 
Board briefly outlines the medical and lay evidence of record 
pertaining to the claim for service connection for asthma.  
The examining physician, however, must thoroughly review the 
claims folder prior to examining the Veteran and rendering a 
medical opinion.

Service treatment records were entirely silent for any 
complaints, findings, or reference to any breathing problems 
or asthma.  In a May 1967 enlistment report of medical 
history the Veteran listed his usual occupation as 
"farming."  In a separation report of medical history dated 
in November 1969, he denied any asthma, shortness of breath, 
or pain or pressure in his chest.  Clinical evaluation 
findings of lungs and chest were reported as normal, and a 
chest x-ray was listed as negative.

His DD Form 214 (Separation from Service) listed his military 
occupational specialty (MOS) as "Med Spec" and his related 
civilian occupation as "nurse, practical."

In a post-service private treatment record from Hot Springs 
Health Program dated in September 1980, the Veteran reported 
that he had been wheezing with exercise for three years 
[since 1977].  The assessment was exercise-induced asthma.  
In a treatment note dated in November 1983, he acknowledged 
that he was exposed to dusts at work at BR Shoe.

Private treatment records from Haywood County Hospital 
reflected multiple admissions for treatment of bronchial 
asthma.  A hospital report dated in September 1983 noted that 
it was his first admission, and he complained of a history of 
bronchial asthma for the past three years.  He denied any 
known seasonal allergies.  He was hospitalized a second time 
in May 1985 for shortness of breath and described a history 
of asthma for the past four or five years.  He indicated that 
he worked for a manufacturing company.  

Beginning in June 1985, private and VA treatment records and 
statements from the Veteran included varied reports of the 
onset of wheezing with exercise, asthma attacks, or a 
diagnosis of asthma.  The Board does not address each of 
these statements, but points them out for the benefit of the 
examining VA physician, so that these records may be 
reviewed.

In a private examination report from J. A., M.D., dated in 
June 1985 the Veteran reported that in his early twenties [he 
turned 20 years old in 1969] he began to notice mild wheezing 
with exercise, and he experienced his first asthma episode at 
age 31 [in 1980].  He indicated that known precipitants of 
his symptoms included cigarette smoke, mowing the grass, and 
exercise.  He denied any tobacco use.  He stated that he 
lived in a home heated by electric heat and a wood stove and 
periodically used a small kerosene heater.  He had been 
working at a manufacturing company placing insulation into 
refrigerator doors for three to four months, but stated that 
it was "fiberglass insulation with very fumes [sic] or dust 
associated with it."  Prior to that he worked at a shoe 
leather manufacturing company and was exposed to some 
chemicals there, but they did not seem to increase his 
symptoms.

In Haywood County Hospital inpatient treatment reports dated 
in February, April and May 1988, the Veteran denied any 
tobacco use, but indicated that he still worked in a factory 
and admitted to some exposure to inhalants.

Additional private and VA treatment records reflected ongoing 
treatment for asthma.

As a final matter, the Board points out that asthma is not a 
disease that is presumed to have been incurred in or 
aggravated during service if it become disabling to a 
compensable degree within one year of separation from active 
duty, nor is it one of the enumerated diseases associated 
with exposure to certain herbicide agents.  See 38 U.S.C.A. 
§§ 1101, 1112, 1116 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  VA's Secretary has determined that a 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600-
42608 (2002).  Consequently, the issue on appeal is whether 
the Veteran's current asthma disability, diagnosed in 
September 1980, is directly related to events, injury, or 
disease during active service.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must verify the dates of 
the Veteran's service in Vietnam and place 
the information in the claims folder prior 
to scheduling the Veteran for a VA 
pulmonary examination.

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed asthma 
disability.  Of particular interest are any 
VA treatment records from March 2008 to the 
present.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  After the above-requested development 
has been completed to the extent possible, 
the AMC/RO should arrange for the Veteran 
to undergo a VA pulmonary examination by a 
physician familiar with pulmonary and/or 
respiratory disorders.  The Veteran's 
entire claims file and a copy of this 
remand must be made available to the 
examining physician for review in this 
case.  A notation to the effect that this 
thorough record review took place should be 
included in the report of the examiner.  
The Board points out that the claims folder 
includes six loose, clasp-envelope folders 
containing private and VA treatment 
records, one folder containing service 
treatment records, and several lay 
statements from family members and 
acquaintances attesting to the Veteran's 
asthma disability.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Pulmonary Diseases Examination.  The 
examination must respond to the 
instructions contained therein.

After reviewing the entire claims folder 
and a copy of this remand, the physician 
must comment on several items detailed 
below, including in-service and post-
service occupational and recreational 
history; history of exposure to herbicides 
(other than Agent Orange), allergens, 
cigarette smoke, dust, particulate matter, 
asbestos, etc.; the length of time between 
the alleged onset of symptoms and diagnosis 
of asthma in September 1980; and a thorough 
discussion of any asthma determined to be 
caused by pulmonary toxicity.

The physician must obtain from the Veteran 
a comprehensive pulmonary and/or 
respiratory history, consisting of pre-
service, in-service, and post-service 
occupational and recreational exposure to 
allergens causing asthma, including any 
history of smoking, exposure to herbicides, 
and exposure to dust and other toxins or 
chemicals.  The physician's report must 
include a chronological work history and a 
general history of recreational activity 
from enlistment to the present.  The 
physician must comment on recreational 
activities and any occupational exposure to 
allergens, toxins, or other particulate 
matter in relation to the etiology of the 
Veteran's asthma.

The physician must discuss the length of 
time between the end of the Veteran's 
active duty in November 1969 and the first 
diagnosis of exercise-induced asthma in 
September 1980.

Following a review of the claims folder and 
an examination of the Veteran, the 
physician is to provide a medical opinion 
as to whether it is at least as likely as 
not (a 50 percent probability or greater) 
that the Veteran's asthma was incurred as a 
result of service.  All medical opinions 
rendered must be supported by a fully 
articulated medical rationale that is 
consistent with the medical and lay 
evidence of record (sustainable reasons and 
bases), including an explanation of any 
alternative etiology.  In addition, any 
determination that the Veteran's current 
asthma disability is related to service 
must be reconciled with service treatment 
records reflecting no complaints of 
breathing problems and explicit denials of 
asthma, shortness of breath, and pain or 
pressure in his chest at separation.

In addition, if the physician concludes 
that the Veteran has asthma due to 
pulmonary toxicity from herbicide exposure 
during service, the physician must indicate 
how the Veteran was exposed to herbicides 
(other than Agent Orange because asthma is 
not one of the enumerated diseases 
associated with such exposure) in service, 
identify the earliest signs and symptoms of 
any such pulmonary toxicity, identify all 
current manifestations of pulmonary 
toxicity, thoroughly explain the causes and 
effects of pulmonary toxicity, explain how 
other causes of pulmonary toxicity such as 
side effects from medicinal drugs or any 
occupational exposure to asbestosis were 
ruled out, and explain the relationship 
between exercise-induced wheezing (the 
Veteran's earliest description of his 
symptomatology in the record) and any 
asthma caused by pulmonary toxicity. 


4.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran filed his claim for service connection in 
February 1996.  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

